UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6470



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JANICE LEE FOXWORTH, a/k/a Janice Newman,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (5:00-cr-30016-sgw-1)


Submitted:   May 29, 2008                     Decided:   June 5, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janice Lee Foxworth, Appellant Pro Se.    Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Janice Lee Foxworth appeals the district court’s order

denying   her   motion   for   reduction   of   sentence,   18    U.S.C.

§ 3582(c)(2) (2000).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.     United States v. Foxworth, No. 5:00-cr-

30016-sgw-1 (W.D. Va. Mar. 14, 2008).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 AFFIRMED




                                 - 2 -